Citation Nr: 1535842	
Decision Date: 08/21/15    Archive Date: 08/31/15	

DOCKET NO.  10-44 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as secondary to service-connected allergic rhinitis.

2.  Entitlement to service connection for bronchitis, to include as secondary to service-connected allergic rhinitis.

3.  Entitlement to service connection for chronic headaches, to include as secondary to sinusitis and/or service-connected allergic rhinitis.

4.  Entitlement to service connection for essential hypertension.

5.  Entitlement to service connection for the residuals of head trauma.

6.  Entitlement to service connection for psoriasis.

7.  Entitlement to service connection for a disorder of the cervical spine, to include degenerative changes in the area from the 5th to the 7th cervical vertebrae, and/or psoriatic arthritis.

8.  Entitlement to service connection for a disorder of the lumbar spine, to include degenerative changes in the area from the 2nd to the 4th lumbar vertebrae, and/or psoriatic arthritis.

9.  Entitlement to service connection for costochondritis, claimed as psoriatic arthritis.

10.  Entitlement to service connection for a bilateral knee disorder, to include patellofemoral syndrome and/or psoriatic arthritis.

11.  Entitlement to service connection for a bilateral shoulder disability, to include psoriatic arthritis.

12.  Entitlement to service connection for a bilateral upper arm/elbow disability, to include psoriatic arthritis.

13.  Entitlement to service connection for a bilateral ankle disability, to include psoriatic arthritis.

14.  Entitlement to service connection for a bilateral foot disability, to include psoriatic arthritis.

15.  Entitlement to service connection for a bilateral hip disorder characterized by pain, to include psoriatic arthritis.

16.  Entitlement to an effective date earlier than August 19, 2013 for an award of service connection for the residuals of hysterectomy and salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Appellant and J. P.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had a verified period of active duty for training from October 12, 1982 to February 12, 1983, as well as additional verified active duty with the United States Air Force Air National Guard from December 1, 2001 to March 15, 2002; March 26, 2002 to July 21, 2002; and February 25, 2003 to June 18, 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

During the course of a videoconference hearing before the undersigned Veterans Law Judge in May 2015, the veteran indicated that she wished to withdraw from consideration the issues of entitlement to service connection for bronchitis, essential hypertension, and the residuals of head trauma.  Accordingly, those issues will be dismissed.

Finally, for reasons which will become apparent, the appeal as to all other issues currently before the Board is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.



FINDING OF FACT

During the course of a videoconference hearing in May 2015, the Veteran requested withdrawal of the issues of entitlement to service connection for bronchitis, essential hypertension, and the residuals of head trauma.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issues of entitlement to service connection for bronchitis, essential hypertension, and the residuals of head trauma have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2015), the Board may dismiss any appeal which fails to allege specific error in fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2015).

In the present case, during the course of a videoconference hearing in May 2015, the Veteran withdrew from consideration the issues of entitlement to service connection for bronchitis, hypertension, and the residuals of head trauma.  As the Veteran has withdrawn her appeal regarding those issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed without prejudice.  



ORDER

The appeal as to the issue of entitlement to service connection for bronchitis is dismissed.

The appeal as to the issue of entitlement to service connection for essential hypertension is dismissed.

The appeal as to the issue of entitlement to service connection for the residuals of head trauma is dismissed.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for various other disabilities, as well as an earlier effective date for the award of service connection for residuals of hysterectomy and salpingo-oophorectomy.  However, a review of the record raises some question as to the exact nature and etiology of the disabilities for which service connection is currently being sought.

In that regard, and as noted above, the Veteran had verified active service from October 1982 to February 1983, December 2001 to March 2002, March 2002 to July 2002; and February 2003 to June 2003.  However, pertinent evidence of record is to the effect that the Veteran may, in fact, have had other active service, specifically, additional deployments to Kuwait, Canada, Israel, and Greece.  Significantly, to date, those additional periods of active service have yet to be verified.  Accordingly, further development in this area will be undertaken prior to a final adjudication of the Veteran's claims for service connection.

Regarding the Veteran's claims for service connection for chronic sinusitis and headaches, the Board notes that contradictory opinions have been offered as to whether those disabilities do, in fact, exist, and, if so, whether they are in any way related to the Veteran's period or periods of active military service, or, in the alternative, service-connected allergic rhinitis.  In fact, various private examiners have offered their opinion that the Veteran does in fact, suffer from chronic sinusitis and headaches, while other VA examiners have indicated that the Veteran's sinusitis and headaches do not fit the "clinical picture" of chronic disability.  Once again, under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claims for service connection.

Finally, turning to the issue of entitlement to service connection for psoriasis, as well as that of entitlement to an earlier effective date for the award of service connection for the residuals of hysterectomy and salpingo-oophorectomy, the Board notes that the Veteran has filed the requisite Notice of Disagreement with the November 2014 rating decision assigning August 19, 2013 as the effective date for the aforementioned award of service connection for the residuals of hysterectomy and salpingo-oophorectomy, and denying entitlement to service connection for psoriasis.  However, the Veteran has yet to be furnished a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Significantly, pertinent evidence of record is to the effect that the Veteran may have developed psoriasis shortly following her third period of active service ending on June 18, 2003.  Moreover, other evidence of record is to the effect that the multiple joints for which service connection is currently being sought are affected by psoriatic arthritis, rendering the claims for those disabilities inextricably intertwined with the as yet fully developed issue of entitlement to service connection for psoriasis.  Under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's current claims.

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, and any appropriate Air Force Reserve Bureau, as well as the Defense Finance Accounting Service, with a request that they verify each and every period of the Veteran's Air Force Reserve Service, including any service/deployments in Kuwait, Canada, Israel, and Greece.  This verification should include a classification as to whether the service in question was active duty, active duty for training, and/or inactive duty for training.  Should it become necessary to contact the Defense Finance Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the Veteran was paid for each period of service (i.e., what service periods were paid from an account designated to pay for inactive duty service, what service periods were paid from an account designated to pay for active duty training, etc.).  Following receipt of that information, the AOJ should obtain any additional service treatment records corresponding to such service.  If the AOJ cannot locate the aforementioned federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ should then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 1, 2015, should then be obtained and incorporated in the Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and her representative should be informed of any such problem.

3.  The Veteran should then be afforded additional VA otolaryngologic and neurologic examinations in order to more accurately determine the exact nature and etiology of her claimed sinusitis and chronic headaches.  The Veteran is hereby notified that it is her responsibility to report for the examinations, and to cooperate in the development of her claims.  To the extent possible, these examinations should be conducted by examiners who have not heretofore seen or examined the Veteran.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the otololaryngologic examination, the examining physician should offer an opinion as to whether the Veteran does, in fact, suffer from chronic, clinically-identifiable sinusitis, and, if so, whether that disability at least as likely as not had its origin during, or is in some way the result of, her period or periods of active military service.  Should it be determined that the Veteran does, in fact, suffer from chronic sinusitis, but that such disability is unrelated to her period or periods of active military service, an additional opinion is requested as to whether any chronic sinusitis identified is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected allergic rhinitis.

Following completion of the neurologic examination, the examining neurologist should offer an opinion as to whether the Veteran currently suffers from a chronic, clinically-identifiable headache disorder, and, if so, whether that disorder at least as likely as not had its origin during, or is in some way the result of, her period or periods of active military service.  Once again, should it be determined that the Veteran does, in fact, suffer from a chronic headache disorder, but that such disability is unrelated to her period or periods of active military service, an additional opinion is requested as to whether any chronic sinusitis identified is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's sinusitis or service-connected allergic rhinitis.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the evaluating physicians must specify in their reports that the Veteran's entire VBMS electronic file has been reviewed.

4.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the evaluating physicians have documented their consideration of all records contained in VBMS.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ must then issue the Veteran a Statement of the Case (SOC) addressing the issue of entitlement to service connection for psoriasis, as well as that of entitlement to an earlier effective date for the award of service connection for the residuals of hysterectomy and salpingo-oophorectomy.  Full adjudication of the issue of entitlement to service connection for psoriasis must be completed prior to adjudication of the other issues currently on appeal.  Moreover, to complete the appeal as to the issue of entitlement to service connection for psoriasis, as well as that of entitlement to an earlier effective date for the award of service connection or the residuals of hysterectomy and salpingo-oophorectomy, a timely Substantive Appeal must be filed.

6.  The AOJ should then readjudicate the Veteran's other claims for service connection.  Should the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in January 2015.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


